Citation Nr: 0935440	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08 07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to a compensable evaluation for a headache 
disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jebby F. Arnold



INTRODUCTION

The Veteran served on active duty from June 1995 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In various submissions, the Veteran has reported that he is 
unemployable due to the service-connected headache disorder.  
A claim for a total rating based on individual 
unemployability is raised and REFERRED to the RO for 
appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  

The issue of new and material evidence to reopen a claim for 
service connection for a lumbar disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From January 3, 2007 to May 28, 2009, the Veteran's 
headaches were characterized by prostrating attacks occurring 
an average of once per month.  

2.  From May 29, 2009 the Veteran's headaches are manifested 
by frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a headache 
disorder have been approximated for the period from January 
3, 2007 to May 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for a 50 percent evaluation for a headache 
disorder have been approximated since May 29, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim of 
entitlement to an initial increased evaluation of a headache 
disorder, the Board is required to address the duty to notify 
and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in February 
2007. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, the April 2004 and February 2007 
letters, as well as a February 2009 letter, complied with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006), by 
informing the Veteran of how the RO assigns disability 
ratings and effective dates if a claim for an increased 
rating is granted. 

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim. The Veteran's service 
treatment records, VA medical records, private medical 
records, and lay statements have been associated with the 
claims file. Additionally, the Veteran was afforded VA 
examinations for his headache condition in December 2004, 
February 2007, and May 2009. See Charles v. Principi, 16 Vet. 
App. 370 (2002) ((noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant], 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim")).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim of entitlement to an initial 
increased evaluation of a headache disorder. As such, all 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeal of this issue has been obtained and the 
case is ready for appellate review.


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.




If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran was granted service connection for a headache 
disorder in a June 1999 rating decision, and assigned a 
noncompensable disability evaluation under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  This rating was subsequently 
confirmed and continued by the RO in January 2005 and March 
2007.  The Veteran contends that this disability rating does 
not accurately reflect the severity of his headache disorder.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 30 
percent disability evaluation is warranted for the Veteran's 
migraine headaches from January 3, 2007 (the date VA received 
his claim) through May 29, 2009 (the date of his most recent 
VA examination); and a 50 percent disability is warranted 
since May 29, 2009.  The benefit of the doubt is resolved in 
the Veteran's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

In a December 2004 VA examination, the Veteran complained of 
chronic severe headaches, occurring about two times a week, 
which disturbed his vision and required him to lay down in a 
dark room.  The examiner diagnosed the Veteran with 
moderately severe migraine headaches occurring twice weekly.  
The examiner noted the attacks were relieved by 
administration of naproxen and a couple hours of sleep.  

The Veteran filed another claim for his headache condition, 
which he described as migraines, on January 3, 2007.  During 
a February 2007 VA examination, the Veteran complained of 
experiencing daily moderate headaches of an approximate one 
to two hour duration.  He stated that the headaches caused 
blurred vision, but not nausea, did not require him to be 
recumbent, and improved with naproxen. The examiner did not 
provide any medical opinion and did not review the Veteran's 
medical records.

In May 2007, the Veteran submitted a notice of disagreement 
containing a description of his headache condition.  The 
Veteran therein stated that he experienced headaches every 
day.  He noted that although the headaches did not always 
render him unable to function, they were disabling 
approximately one or two times a week and could last from one 
hour up to an entire day.

In his March 2008 substantive appeal, the Veteran claimed 
that his headaches caused him pain, dizziness, and 
exhaustion, and could render him "powerless."  He noted 
that this condition severely limited his activities.
 
There is no evidence associated with the Veteran's medical 
treatment records prior to 2009 to indicate that the Veteran 
experienced daily prostrating headaches.  The record does, 
however, reflect that he was experiencing prostrating attacks 
at least monthly, but those headaches typically lasted one to 
two hours rather than for a prolonged period. Based upon the 
Veteran's testimony, and the medical evidence as a whole, the 
Board will grant an increase of 30 percent for the Veteran's 
headache disorder for the period from January 3, 2007 (the 
date VA received his claim) through May 28, 2009.  In order 
to warrant a 50 percent rating, very frequent, completely 
prostrating, and prolonged attacks that result in severe 
economic inadaptability are required.

The Veteran received another VA examination on May 29, 2009.  
The Veteran informed the examiner that he experienced 
headaches every week, and the headaches lasted for hours, but 
less than half of the attacks were prostrating. The examiner 
noted that the headaches rendered the Veteran unable to 
perform chores and other duties.  A July 2009 statement from 
the Veteran's representative indicated that the headaches 
left him dizzy and unable to perform normal activities.  

Thus, as the May 2009 examination reflected that the 
Veteran's migraine headaches occur multiple times each week 
and approximately half of those attacks require him to remain 
in bed, the condition could be described as consisting of 
frequent and completely prostrating attacks productive of 
severe economic inadaptability.  The Veteran's headaches have 
more closely approximated the criteria for a 50 percent 
evaluation since May 29, 2009.

For all the foregoing reasons, the Board finds that there is 
sufficient indication of an increase in the Veteran's 
symptomatology so as to warrant a staged rating pursuant to 
Hart.  Therefore, an assignment of a disability evaluation of 
30 percent, and no more, is granted for the period of January 
3, 2007 to May 28, 2009, and an assignment of 50 percent is 
granted after May 29, 2009.




ORDER

A rating of 30 percent for a headache disorder is granted for 
the period of January 3, 2007 to May 28, 2009, subject to the 
law and regulations governing the award of monetary benefits.

A rating of 50 percent for a headache disorder is granted for 
the period beginning May 29, 2009, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that was sufficient to reopen the claim of service 
connection for a lumbar condition, claimed as scoliosis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA) requires, in the context of a claim to reopen on 
the basis of new and material evidence, that VA examine the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Failure 
to provide this notice is generally prejudicial. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran received a VCAA letter dated February 2007, which 
requested additional information about his back condition and 
defined the terms "new" and "material."  However, this 
letter did not adequately described the reason(s) for the 
denial of his claim of service connection for a back 
condition in accordance with Kent.  Specifically, the letter 
stated that the claim was denied "because examination shows 
complaints of back pain while standing prolonged periods of 
time."  Since this reason does not address any of the 
requisite elements of a service connection claim, the notice 
was inadequate.

Additionally, a review of the claims folder showed that the 
Veteran applied for Social Security Administration (SSA) 
disability benefits in February 2000, but noted on a January 
2007 claim for non-service-connected pension that he was not 
receiving SSA benefits. There is no evidence that the RO has 
asked the Veteran for clarification or made other efforts to 
verify the status of any applicable SSA benefits. VA has a 
statutory duty to inquire about these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). These records should be obtained on remand. 
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) with 
regard to advising the Veteran of what 
evidence, based on the prior denial, would 
substantiate his application to reopen his 
claim of service connection for a back 
condition.

2.	The RO/AMC will ascertain from the 
Veteran whether he ever applied for SSA 
disability benefits.  If the Veteran did 
apply for benefits, the RO/AMC will obtain 
from the SSA a copy of its decision 
regarding the Veteran's claim for SSA 
disability benefits, as well as the 
medical records relied upon in that 
decision. All records should be associated 
with the claims file including, if a 
negative response if received from SSA, a 
formal unavailability memorandum.

3.	The RO/AMC should take any such 
additional development action as it deems 
proper with respect to the claim and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and development.

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. The RO/AMC will re-
adjudicate the issues of whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
a back condition. If the benefit sought is 
not granted to the Veteran's satisfaction, 
he should be provided with an appropriate 
Supplemental Statement of the Case that 
sets forth the applicable legal criteria 
and be given an opportunity to respond.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the efforts directed in this remand, 
as well as any other development directed by the RO, are 
necessary for a comprehensive and correct adjudication of his 
claims.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


